PER CURIAM.
Just above the Narrows in New York harbor, in fair weather and with good visibility in the early morning of May 15,1959 the tug Brooklyn struck the towing hawser connecting the tug Metropolitan No. 1 with the head scow of her tow of four and caused considerable damage. After a trial Judge Noonan found the Brooklyn solely at fault and dismissed on the merits the libel filed by the Brooklyn and her owner the Arundel Corporation, and they appeal.
We think it not necessary to discuss the facts in detail. None of the findings are clearly erroneous. The Metropolitan No. 1 was the privileged vessel. There is no real inconsistency in the findings. None of the alleged statutory faults on the part of the Metropolitan No. 1 contributed in the slightest degree to the collision; and we agree there was no occasion for the Metropolitan No. 1 to sound a passing signal, and that the change of course of the Brooklyn was so unexpected and unpredictable that there was no time for the Metropolitan No. 1 to sound the danger signal or reverse her engines, which could have done no more than further complicate an impossible situation, caused solely by the fault of the Brooklyn.
Affirmed.